Title: To James Madison from Richard Claiborne, 10 July 1806
From: Claiborne, Richard
To: Madison, James



Sir 
N O July 10. 1806 1/2 past 6, PM

Having just recd. a letter to Governor Claiborne from Mr. Vincent Grey at Havana, dated the 30. June, I send you an extract from it, which perhaps may be necessary for you to Know.
"The Marquis Casa Calvo and his Son arrived here from Pensacola on Monday last, and will sail from hence on tomorrow evening on board the Ship Sally, Capt. Hills, bound for Boston.  He will I presume proceed direct for Madrid, without visiting the City of Washington."  I have the honor to be, Sir, Your mo. obt. Servt.

R ClaiborneSecy to the Governor


